Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Weeks et al. (US 5703493 A).
Regarding Claim 1, Weeks discloses: 
a wafer carrier comprising a bottom support plate (10) upon which a wafer (15) may be positioned, the bottom support plate including a plurality of apertures (13) formed therethrough, the apertures for pulling a vacuum force 
a holding ring (20) disposed to surround the periphery of the wafer and engage with the bottom support plate (18) to hold the wafer in a fixed position between the bottom support plate and the holding ring [abstract].
Regarding Claim 3, Weeks discloses: 
the bottom support plate further comprises at least one alignment fiducial formed at a defined location at a peripheral edge location, the at least one alignment fiducial providing registration between a mounted wafer and the bottom support plate.
Regarding Claim 4, Weeks discloses: 
the bottom support plate further comprises at least one alignment slot extending outward from the at least one alignment fiducial, the at least one alignment slot for providing positioning of the wafer carrier with respect to external testing equipment.
Regarding Claim 5, Weeks discloses: 
the bottom support plate further comprises at least one registration element (16) formed on a bottom surface thereof, the at least one registration element providing alignment between the wafer carrier and external testing equipment such that vacuum apertures of the external testing equipment align with the plurality of apertures formed in the bottom support plate, providing an effective vacuum force to secure the included wafer in place within the external testing equipment [abstract & Column 2 Lines 53-54].
Regarding Claim 6, Weeks discloses: 
the bottom support plate is formed of a conductive material for facilitating selected testing of an included wafer [Column 1 Lines 62-65].
Regarding Claim 7, Weeks discloses: 
the bottom support plate is formed of an insulating material [Column 1 Lines 65-67].
Regarding Claim 8, Weeks discloses: 
the holding ring further comprises a plurality of inward-facing tabs (23) for contacting outer peripheral regions of the included wafer and securing placement of the included wafer [Column 3 Lines 1-7].
Regarding Claim 9, Weeks discloses: 
the holding ring is sized to allow expansion/contraction of an included wafer in the direction of the wafer surface, accommodating release of thermal stresses associated with coefficient of thermal expansion (CTE) between different layers forming the included wafer [Column 3 Lines 1-7].
Regarding Claim 10, Weeks discloses: 
the holding ring comprises an electro-static-discharge (ESD)-free material [Column 3 Lines 1-7].
Regarding Claim 18, Weeks discloses: 
the wafer carrier is configured to support wafers having a thickness no greater than 100 μm [Column 1 Lines 52-61].
Regarding Claim 19, Weeks discloses: 
a carrier for transporting fragile material having a thickness no greater than 100 μm [Column 1 Lines 52-61], the carrier comprising
a bottom support plate (10) upon which the fragile material (15) may be placed, the bottom support plate including a plurality of apertures (13) formed therethrough, the apertures for pulling a vacuum force and maintaining the fragile material in place during subsequent operations [abstract]; and
a holding ring (20) disposed to surround the periphery of the fragile material and engage with the bottom support plate (18) to hold the fragile material in a fixed position between the bottom support plate and the holding ring [abstract].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al. (US 5703493 A) as applied to Claim 1 above, further in view of Vudovsky (US 6168668 B1).
Regarding Claim 2, Weeks teaches: 
the bottom support plate further comprises at least one slot (18) in proximity to a peripheral edge location (Fig. 2); and
the holding ring further comprises at least one engagement protrusion (19) for mating with the at least one longitudinal slot to provide engagement between the bottom support plate and the holding ring [Column 2 Lines 23-29].
Weeks does not teach:
the slot is a longitudinal slot; and
the at least one engagement protrusion preventing rotation of the holding ring with respect to the bottom support plate.
Vudovsky teaches:
a wafer carrier comprising a bottom support plate (102) upon which a wafer (28) may be positioned; and
a holding ring (100) disposed to surround the periphery of the wafer and engage with the bottom support plate (120) to hold the wafer in a fixed position between the bottom support plate and the holding ring [Column 4 Lines 42-46].the bottom support plate further comprises at least one longitudinal slot (120) in proximity to a peripheral edge location (Fig. 3 & Fig. 4); and
the holding ring further comprises at least one engagement protrusion (106) for mating with the at least one longitudinal slot to provide engagement between the bottom support plate and the holding ring (Fig. 3 & Fig. 4), preventing rotation of the holding ring with respect to the bottom support plate [Column 4 Lines 60-67 & Column 5 Lines 1-21 & Column 6 Lines 1-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer carrier with a bottom support plate for holding a wafer, the carrier having a holding ring for securing the wafer to the bottom support plate the bottom support plate further comprises at least one slot in proximity to a peripheral edge location the holding ring further comprises at least one engagement protrusion for mating with the at least one longitudinal slot to provide engagement between the bottom support plate and the holding ring taught by Weeks with the a wafer carrier comprising a bottom support plate upon which a wafer may be positioned a holding ring disposed to surround the periphery of the wafer and engage with the bottom support plate to hold the wafer in a fixed position between the bottom support plate and the holding ring the bottom support plate further comprises at least one longitudinal slot in proximity to a peripheral edge location the holding ring further comprises at least one engagement protrusion for mating with the at least one longitudinal slot to provide engagement between the bottom support plate and the holding ring preventing rotation of the holding ring with respect to the bottom support plate taught by Vudovsky in order to provide a substrate support with a securement feature for securing the substrate from vertical, lateral, or rotational motion in order to maintain alignment of the substrate and prevent damage or mis-processing of the substrate.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al. (US 5703493 A) as applied to Claim 1 above, further in view of Nishikawa et al. (US 20080052901 A1).
Regarding Claim 11, Weeks does not teach:
the wafer carrier further comprises a releasable adhesive disposed on peripheral portions of a top surface of bottom support plate to facilitate fixation of an included wafer to the bottom support plate.
Nishikawa teaches:
a wafer carrier comprising a bottom support plate (2a) upon which a wafer (1) may be positioned, 
wafer carrier further comprises a releasable adhesive (5) disposed on peripheral portions of a top surface of bottom support plate to facilitate fixation of an included wafer to the bottom support plate [0116].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer carrier with a bottom support plate for holding a wafer, the carrier having a holding ring for securing the wafer to the bottom support plate the bottom support plate further comprises at least one slot in proximity to a peripheral edge location the holding ring further comprises at least one engagement protrusion for mating with the at least one longitudinal slot to provide engagement between the bottom support plate and the holding ring taught by Weeks with a wafer carrier comprising a bottom support plate upon which a wafer may be positioned the wafer carrier further comprises a releasable adhesive disposed on peripheral portions of a top surface of bottom support plate to facilitate fixation of an included wafer to the bottom support plate taught by Nishikawa in order to provide a substrate support with multiple securement features for securing the substrate from vertical, lateral, or rotational motion in order to maintain alignment of the substrate and prevent damage or mis-processing of the substrate.
Claims 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al. (US 5703493 A) in view of Yahagi et al. (US 20160108539 A1).
Regarding Claim 12, Weeks does not teach:
the wafer carrier further comprises a clamp ring disposed over the holding ring, the clamp ring configured to engage with the bottom support plate and secure an included wafer disposed therebetween.
Yahagi teaches:
a wafer carrier comprising a bottom support plate (24 & 80) upon which a wafer (W) may be positioned; and
a holding ring (40) disposed to surround the periphery of the wafer and engage with the bottom support plate (Fig. 5) to hold the wafer in a fixed position between the bottom support plate and the holding ring [0041].
the wafer carrier further comprises a clamp ring (56) disposed over the holding ring (Fig. 3 & Fig. 5), the clamp ring configured to engage with the bottom support plate and secure an included wafer disposed therebetween [0045 & 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer carrier with a bottom support plate for holding a wafer, the carrier having a holding ring for securing the wafer to the bottom support plate the bottom support plate further comprises at least one slot in proximity to a peripheral edge location the holding ring further comprises at least one engagement protrusion for mating with the at least one longitudinal slot to provide engagement between the bottom support plate and the holding ring taught by Weeks with a wafer carrier comprising a bottom support plate upon which a wafer may be positioned a holding ring disposed to surround the periphery of the wafer and engage with the bottom support plate to hold the wafer in a fixed position between the bottom support plate and the holding ring the wafer carrier further comprises a clamp ring disposed over the holding ring, the clamp ring configured to engage with the bottom support plate and secure an included wafer disposed therebetween taught by Yahagi in order to provide a substrate support with a wafer securement feature which can be locked in place and prevented from disengaging the wafer held by the securement feature.
Regarding Claim 14, Weeks does not teach:
the clamp ring comprises a plurality of clips disposed around the outer periphery thereof, wherein the bottom support plate further comprises a plurality of tabs disposed around the outer periphery thereof, the plurality of tabs positioned to engage with the plurality of clips to secure the attachment of the holding ring and the bottom support plate, with an included wafer disposed therebetween.
Yahagi teaches:
the clamp ring comprises a plurality of clips (56a) disposed around the outer periphery thereof (Fig. 3), wherein the bottom support plate further comprises a plurality of tabs (74) disposed around the outer periphery thereof, (Fig. 3) the plurality of tabs positioned to engage with the plurality of clips to secure the attachment of the holding ring and the bottom support plate, with an included wafer disposed therebetween [0046 & 0047] (Fig. 3 & Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer carrier with a bottom support plate for holding a wafer, the carrier having a holding ring for securing the wafer to the bottom support plate the bottom support plate further comprises at least one slot in proximity to a peripheral edge location the holding ring further comprises at least one engagement protrusion for mating with the at least one longitudinal slot to provide engagement between the bottom support plate and the holding ring taught by Weeks with a wafer carrier comprising a bottom support plate upon which a wafer may be positioned a holding ring disposed to surround the periphery of the wafer and engage with the bottom support plate to hold the wafer in a fixed position between the bottom support plate and the holding ring the wafer carrier further comprises a clamp ring disposed over the holding ring, the clamp ring configured to engage with the bottom support plate and secure an included wafer disposed therebetween the clamp ring comprises a plurality of clips disposed around the outer periphery thereof, wherein the bottom support plate further comprises a plurality of tabs disposed around the outer periphery thereof, the plurality of tabs positioned to engage with the plurality of clips to secure the attachment of the holding ring and the bottom support plate, with an included wafer disposed therebetween taught by Yahagi in order to provide a substrate support with a wafer securement feature which can be locked in place and prevented from disengaging the wafer held by the securement feature.
Regarding Claim 20, Weeks does not teach:
the wafer carrier further comprises a clamp ring disposed over the holding ring, the clamp ring configured to engage with the bottom support plate and secure an included wafer disposed therebetween.
Yahagi teaches:
a wafer carrier comprising a bottom support plate (24 & 80) upon which a wafer (W) may be positioned; and
a holding ring (40) disposed to surround the periphery of the wafer and engage with the bottom support plate (Fig. 5) to hold the wafer in a fixed position between the bottom support plate and the holding ring [0041].
the wafer carrier further comprises a clamp ring (56) disposed over the holding ring (Fig. 3 & Fig. 5), the clamp ring configured to engage with the bottom support plate and provide additional fixation support for the fragile material positioned on the bottom support plate [0045 & 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer carrier with a bottom support plate for holding a wafer, the carrier having a holding ring for securing the wafer to the bottom support plate the bottom support plate further comprises at least one slot in proximity to a peripheral edge location the holding ring further comprises at least one engagement protrusion for mating with the at least one longitudinal slot to provide engagement between the bottom support plate and the holding ring taught by Weeks with a wafer carrier comprising a bottom support plate upon which a wafer may be positioned a holding ring disposed to surround the periphery of the wafer and engage with the bottom support plate to hold the wafer in a fixed position between the bottom support plate and the holding ring the wafer carrier further comprises a clamp ring disposed over the holding ring, the clamp ring configured to engage with the bottom support plate and provide additional fixation support for the fragile material positioned on the bottom support plate taught by Yahagi in order to provide a substrate support with a wafer securement feature which can be locked in place and prevented from disengaging the wafer held by the securement feature.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al. (US 5703493 A) and Yahagi et al. (US 20160108539 A1) as applied to Claim 12 above, further in view of Ferguson (US 20110049087 A1).
Regarding Claim 13, Weeks teaches: 
the holding ring comprises positioning components (22) that mate with positioning components (18) formed in the bottom support plate to provide the engagement.
Weeks does not teach:
the securement feature for securing the holding ring to the bottom support plate comprises magnetic components that mate with magnetic components formed in the bottom support plate to provide the engagement.
Ferguson teaches:
a wafer carrier comprising a bottom support plate (106) upon which a wafer (102) may be positioned; and
a holding ring (104) disposed to surround the periphery of the wafer and engage with the bottom support plate to hold the wafer in a fixed position between the bottom support plate and the holding ring [0030 & 0031];
the securement feature for securing the holding ring to the bottom support plate comprises magnetic components (142A & 142B & 142C & 142D & 144A & 144B & 144C & 144D) that mate with magnetic components (160A & 160B & 160C & 160D & 160E & 160F & 160G & 160H) formed in the bottom support plate to provide the engagement [0038 & 0039 & 0040] (Fig. 3 & Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer carrier with a bottom support plate for holding a wafer, the carrier having a holding ring for securing the wafer to the bottom support plate the bottom support plate further comprises at least one slot in proximity to a peripheral edge location the holding ring further comprises at least one engagement protrusion for mating with the at least one longitudinal slot to provide engagement between the bottom support plate and the holding ring the holding ring comprises positioning components that mate with positioning components formed in the bottom support plate to provide the engagement taught by Weeks with a wafer carrier comprising a bottom support plate upon which a wafer may be positioned a holding ring disposed to surround the periphery of the wafer and engage with the bottom support plate to hold the wafer in a fixed position between the bottom support plate and the holding ring the securement feature for securing the holding ring to the bottom support plate comprises magnetic components that mate with magnetic components formed in the bottom support plate to provide the engagement taught by Ferguson in order to provide a substrate support with a wafer securement feature which can be secured by force and prevented from disengaging the wafer held by the securement feature.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al. (US 5703493 A).
Regarding Claim 17, Weeks teaches: 
an upper surface of bottom support plate maintains a flatness with a vacuum arrangement to prevent warping of the substrate [abstract & Column 2 Lines 8-22].
Weeks does not teach:
an upper surface of bottom support plate maintains a flatness with a deviation of no greater than ±5 μm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a support plate with a wafer support surface which maintains a flatness with a deviation of no greater than ±5 μm to maintain flatnenss of the wafer since the Examiner takes OFFICIAL NOTICE that maintaining the flatness of a wafer to a deviation of no greater than ±5 μm utilizing the flatness of the support surface were well known in the art at the time the invention was made.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A wafer carrier comprising a bottom support plate upon which a wafer may be positioned, the bottom support plate including a plurality of apertures formed therethrough, the apertures for pulling a vacuum force and maintaining the wafer in place during subsequent operations; and a holding ring disposed to surround the periphery of the wafer and engage with the bottom support plate to hold the wafer in a fixed position between the bottom support plate and the holding ring, the wafer carrier further comprises a clamp ring disposed over the holding ring, the clamp ring configured to engage with the bottom support plate and secure an included wafer disposed therebetween, the clamp ring further comprises a plurality of pins disposed around the inner periphery thereof and formed to contact outer areas of the included wafer and provide additional secure positioning of the included wafer within the wafer carrier.”, as recited in Claims 1, 12, and 15 specifically:
the structural and operative relationship between the bottom support plate, wafer, apertures, vacuum force, holding ring, clamp ring, and plurality of pins.  Especially as it relates to the holding ring being held to the wafer and bottom support plate by the clamp ring and plurality of pins.
The art of record fails to render obvious the claimed combination of: “A wafer carrier comprising a bottom support plate upon which a wafer may be positioned, the bottom support plate including a plurality of apertures formed therethrough, the apertures for pulling a vacuum force and maintaining the wafer in place during subsequent operations; and a holding ring disposed to surround the periphery of the wafer and engage with the bottom support plate to hold the wafer in a fixed position between the bottom support plate and the holding ring. the wafer carrier further comprises a clamp ring disposed over the holding ring, the clamp ring configured to engage with the bottom support plate and secure an included wafer disposed therebetween, the clamp ring further comprises a plurality of pins disposed around the inner periphery thereof and formed to contact outer areas of the included wafer and provide additional secure positioning of the included wafer within the wafer carrier, the plurality of pins is retractable.”, as recited in Claims 1, 12, 15, and 16 specifically:
the structural and operative relationship between the bottom support plate, wafer, apertures, vacuum force, holding ring, clamp ring, and plurality of retractable pins.  Especially as it relates to the holding ring being held to the wafer and bottom support plate by the clamp ring and plurality of retractable pins.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652